Title: Monday. March 27 [i.e. 28?]. 1774.
From: Adams, John
To: 


       Rode with Brother Josiah Quincy to Ipswich Court. Arrived at Piemonts in Danvers, in good order and well conditioned. Spent the evening, and lodged, agreably. Walked out in the Morning to hear the Birds sing. Piemont says there is a Report that the Sons of Liberty have received some Advices from England which makes them look down—that they have received a Letter from Mr. Bollan that they must submit—and other Letters which they keep secret.
      